UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6999



CARL L. BOLDEN,

                                                Petitioner - Appellant,


          versus


MICHAEL   MOORE,  Director,   South   Carolina
Department   of  Corrections;   HENRY   DARGAN
MCMASTER, Attorney General of the State of
South Carolina,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. William B. Traxler, Jr., District
Judge. (CA-96-826-2)


Submitted:   August 11, 2004                 Decided:   December 7, 2004


Before LUTTIG, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl L. Bolden, Appellant Pro Se.     Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Carl L. Bolden seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2000) petition.   We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

October 21, 1996.   The notice of appeal was filed on May 19, 2004.*

Because Bolden failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED



     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                - 2 -